Exhibit 10.37

SPLIT-DOLLAR INSURANCE AGREEMENT

This Agreement made this 2nd day of April, 1992, among IMMUNOMEDICS, INC., a
Delaware corporation, 150 Mt. Bethel Road, Warren, New Jersey 07060 (hereinafter
called the “Corporation”), and Eva J. Goldenberg, Deborah S. Goldenberg, Denis
C. Goldenberg and Neil A. Goldenberg, the Trustees of the David M. and Hildegard
Goldenberg Irrevocable Insurance Trust dated January 21, 1992 (hereinafter
called the “Trustees”).

W I T N E S S E T H :

WHEREAS, Dr. David M. Goldenberg (the “Employee”), is and has been employed by
the Corporation for more than nine (9) years and has performed valuable services
for the Corporation; and

WHEREAS, in recognition of the valued services of the Employee, the Corporation
wishes to enter into this Split Dollar Agreement to provide insurance protection
through the vehicle of a trust for the benefit of the family of the Employee.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

PURCHASE OF INSURANCE

Article I.

The Trustees, in their capacities as Trustees, shall enter into a contract of
life insurance with Massachusetts Mutual Life Insurance Company (hereinafter
called the “Insurance Company”) insuring the joint lives of the Employee and his
wife, Hildegard Goldenberg, with an initial face amount of $5,000,000 payable to
the Trustees upon the second to die of the said insureds.

Article II.

Premiums shall be paid and allocated between the Corporation and the Trustees in
the following manner:

The Corporation will pay $62,500 each year for eight years. The Trustees will
pay the balance, if any, of the net premiums due.



--------------------------------------------------------------------------------

POLICY OWNERSHIP PROVISIONS

Article III.

1. The Trustees shall be the sole and exclusive owner of the insurance policy on
the joint lives of the Employee and the Employee’s wife (hereinafter the
“Policy”) and, except as hereinafter limited in Article IV of this Agreement,
shall have all the rights, title, and incidents of ownership therein. The
Trustees shall collaterally assign the Policy to the Corporation and the
Corporation shall have the following specific rights in the Policy, except that
the Corporation shall possess no incidents of ownership in the Policy:

a. The right to receive out of any amount payable on account of the death of the
insureds an amount equal to its total premium payments.

b. The right to obtain, upon surrender of the Policy by the Trustees, an amount
of the cash surrender proceeds up to an amount equal to its total premium
payments, provided that the Corporation shall have no right to require the
Trustees to surrender the Policy for cash except in accordance with the
provisions of this Agreement.

2. The Corporation hereby covenants with the Trustees that it will not exercise
any rights under this Agreement in any way that might impair or defeat the
rights and interest of the Employee, if any, the Trustees or the beneficiary
under the Policy.

OTHER PROVISIONS

Article IV.

The Trustees hereby covenant with the Corporation that they shall not (except as
otherwise permitted under this Agreement) exercise any rights in the Policy,
including but not limited to, the right to borrow from, hypothecate or otherwise
create or permit any lien or encumbrance or other security interest in the
Policy, surrender the Policy or change dividend rights in the Policy, which
would in any way reduce the rights or interest that the Corporation would at any
time be entitled to hereunder.

ELECTION OF DIVIDEND OPTION

Article V.

All dividends declared by the Insurance Company on the Policy shall be applied
to purchase paid up additions.

 

–2–



--------------------------------------------------------------------------------

WAIVER OF PREMIUM

Article VI.

The waiver of premium rider, if added to the Policy, will be paid for by the
Trustees. In the event that the Employee is disabled, all of the benefits
resulting from the waiver of premium rider shall belong to the Trustees and the
Corporation shall not benefit from this waiver of premium.

FIDUCIARY AND CLAIMS PROCEDURE

Article VII.

1. The Corporation is hereby designated the “Named Fiduciary” under this
Agreement.

2. The Named Fiduciary shall control and manage the operation of this Agreement.
Such responsibilities may be allocated to any persons named in a written
instrument specifying to whom and which responsibilities have been delegated.

3. The following claims procedure shall be available for this Agreement:

a. The Claims Manager shall be the VP Finance of Immunomedics.

b. Claims Procedure. The Trustees and the Corporation shall make claim and
execute such forms as required under the Policy which shall be sent to the
Insurance Company as required under the Policy. Should the Insurance Company
deny the claim, the Trustees and the Corporation may request the Insurance
Company to review the decision under the Insurance Company’s standard review
procedures.

c. Notification and Content of Decision. Notice of the decision to deny the
claim in whole or in part shall be furnished to the claimant by the Claims
Manager within a reasonable period of time after the claim has been denied.

The notification shall set forth the reasons for the denial, make reference to
the pertinent part of the Policy provisions on which the denial is based,
describe the information necessary to obtain a review of the claim, and explain
claim review procedures.

 

–3–



--------------------------------------------------------------------------------

TERMINATION OF AGREEMENT

Article VIII.

This Agreement (1) may be terminated by the Trustees upon thirty (30) days
written notice to the Corporation or (2) shall automatically terminate on the
termination of employment of the Employee for any reason (other than the death
of the Employee) or bankruptcy of the Corporation. The term “bankruptcy” shall
have the meaning set forth in Article XI of this Agreement. Upon any such
termination, the Corporation will have no further obligation to make premium
payments. If at such termination additional premium payments are required to be
made with respect to the Policy, the Trustees shall make such payments. Should
the Trustees not make such payments and the cash surrender value of the Policy
is thus reduced below the cash surrender value of the Policy as of the date of
termination of this Agreement, the Trustees must either surrender the Policy, in
which case the Corporation shall only be entitled to the then cash surrender
value of the Policy, or at the sole option of the Trustees, otherwise repay to
the Corporation the cumulative premiums paid by the Corporation. So long as the
cash surrender value of the Policy is not less than the cash surrender value of
the Policy as of the date of termination of this Agreement, the cumulative
amount of premiums paid by the Corporation will remain subject to this Agreement
and will not be returned to the Corporation until such time as the cash
accumulated in the Policy is sufficient to return to the Corporation such
premiums without reducing the remaining value in the Policy to the extent it
would then become necessary to pay additional premiums on the Policy. Upon the
surrender of the Policy or the return to the Corporation by the Trustees of the
cumulative premiums paid by the Corporation in accordance with the terms set
forth in this Article, the Corporation shall release to the Trustees the
assignment of the Policy and this Agreement will terminate.

AMENDMENT

Article IX.

This Agreement may be altered, amended or modified only by a written agreement
signed by the Corporation and the Trustees. In addition, any party may assign
its rights, interest or obligations under this Agreement, except that the
Corporation may assign only to a successor by merger or purchaser of
substantially all the assets of the Corporation. This Agreement and any
amendments hereto, shall be binding upon the Corporation, the Employee, the
Trustees, and their respective successors and assigns, as

 

–4–



--------------------------------------------------------------------------------

the case may be. In the event the Corporation becomes a party to any merger,
consolidation or reorganization, this Agreement shall remain in full force and
effect as an obligation of the Corporation or its successors in interest.

LAW GOVERNING

Article X.

The law of the State of New Jersey shall govern this Agreement, without giving
effect to the conflicts of law provisions thereof.

DEFINITION OF BANKRUPTCY

Article XI.

Bankruptcy of the Corporation shall occur if the Corporation:

1. is generally not able to pay its debts as they become due or admits in
writing its inability to pay its debts generally as they become due;

2. files a petition in bankruptcy or for reorganization or for the adoption of
an arrangement under the Federal Bankruptcy Code, or any similar applicable
bankruptcy or insolvency law, as now or in the future amended (herein
collectively called “Bankruptcy Laws”), or an answer or other pleading admitting
or failing to deny the material allegations of such a petition or seeking,
consenting to or acquiescing in relief provided for under the Bankruptcy Laws;

3. makes an assignment of all or a substantial part of its property for the
benefit of its creditors;

4. seeks or consents to or acquiesces in the appointment of a receiver,
liquidator, custodian or trustee of it or for all or a substantial part of its
property;

5. is finally adjudicated a bankrupt or insolvent;

6. is subject to the entry of a court order, which shall not be vacated, set
aside or stayed within 30 days from the date of entry, appointing a receiver,
liquidator, custodian or trustee of it or for all or a substantial part of its
property, or entering of an order for relief pursuant to an involuntary case, or
effecting an arrangement in, bankruptcy or for a reorganization pursuant to the
Bankruptcy Laws or for any other judicial modification or alteration of the
rights of creditors; or

 

–5–



--------------------------------------------------------------------------------

7. is subject to the assumption of custody or sequestration by a Court of
competent jurisdiction of all or a substantial part of its property, which
custody or sequestration shall not be suspended or terminated within 30 days
from its inception.

MISCELLANEOUS PROVISIONS

Article XII.

1. This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings and arrangements, oral or written, among the parties with respect
to the subject matter hereof.

2. This Agreement may be executed in counterparts, each of which shall be deemed
an original and all of which together shall be deemed one and the same
instrument.

3. Each of the parties hereto consents and submits to the jurisdiction of the
Courts of the State of New Jersey and of the Courts of the United States for a
judicial district within the territorial limits of the State of New Jersey for
all purposes of this Agreement, including, without limitation, any action or
proceeding instituted for the enforcement of any right, remedy, obligation and
liability arising under or by reason of this Agreement; and if either party to
this Agreement seeks to enforce any of its rights or remedies hereunder, the
prevailing party shall be entitled to reasonable attorneys’ fees and costs
incurred in connection therewith including, without limitation, fees and costs
incurred prior to the formal commencement of any such litigation and any appeal
therefrom.

 

–6–



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement at Immunomedics in
the county of Somerset, State of New Jersey, on this 2nd day of April, 1992.

 

    IMMUNOMEDICS, INC. /s/ Kathy ______________     By:   /s/ Amy __________, VP
Finance Witness       Signature, Title       Trustees of the David M. Goldenberg
and Hildegard Goldenberg Irrevocable Insurance Trust /s/ Lee R. Goldenberg    
By:   /s/ Eva J. Goldenberg Witness       Eva J. Goldenberg, Trustee /s/ Eva J.
Goldenberg     /s/ Deborah S. Goldenberg Witness     Deborah S. Goldenberg,
Trustee /s/ Eva J. Goldenberg     /s/ Denis C. Goldenberg Witness     Denis C.
Goldenberg, Trustee /s/ Eva J. Goldenberg     /s/ Neil A. Goldenberg Witness    
Neil A. Goldenberg, Trustee

 

–7–